Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This application, filed December 22, 2020, is a reissue of U.S. Patent 8,785,450 (hereafter the '450 patent), which issued from U.S. application Serial No. 12/826,630 (the ‘630 application) with claims 1-51 on July 22, 2014.

Reissue Applications
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
As set forth in MPEP 1414 (emphasis added), “[e]ven though only one error upon which reissue is based needs to be described in the reissue oath/declaration, if PTO/SB/51 or PTO/SB/52 form is used (or PTO/AIA /05 or PTO/AIA /06, for applications filed on or after September 16, 2012), applicant needs to check the appropriate box(es) on the form identifying each of the reasons why the patent is wholly or partly inoperative or invalid.”
Since the amendment to the specification filed 12/20/2020 makes extensive changes, including deletion of analytical data, the reissue declaration should further check the box “by reason of a defective specification or drawing”.  Currently, the only box checked is “by reason of the patentee claiming more or less that he had the right to claim in the patent.”
Claims 1-60 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the reissue declaration is set forth in the discussion above in this Office action.  

Non-Compliant Amendment
The amendments to the specification and claims filed 12/22/2020 do not comply with 37 CFR 1.173 which sets forth the manner of making amendments in reissue applications.  While the improper amendments have been entered and considered, a supplemental paper correctly amending the reissue application is required with Applicant’s next response.  An amendment filed after final rejection that fails to comply with 37 CFR 1.173 will not be entered.
All amendment changes must be made relative to the patent to be reissued, not relative to a previous submitted amendment.  Pursuant to 37 CFR 1.173(d), any such changes which are made to the specification, including the claims, must be shown by employing the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets, i.e., single brackets; and
(2) The matter to be added by reissue must be underlined.
The non-compliance issues are as follows:
In the specification amendment:
	In the amendment to the paragraph beginning at col. 1, line 3, the bracketed term “[This application]” should be “[application]” since the word “This” is already present as the first word of the paragraph.
	In the amendment to Scheme 11 (p. 3 of the amendment), the term “Scheme 11” should be underlined since it is underlined in the ‘450 patent (see col. 57, line 1).
	On p. 15 of the amendment, at the 3rd line on the page, underlining should not appear in the term “br s” since there already is a space between the “br” and “s” at col. 68, line 21 of the ‘450 patent.
	On p. 27 of the amendment, “paragraph at column 162, line 31 to line 50” is not the correct paragraph and should be “column 162 line 52 to column 163, line 4”.
	On p. 28 of the amendment, “paragraph at column 169, line 36 to column 170, line 4” does not correctly designate the paragraph and should be “paragraph at column 169, line 36 to line 53”.
In the amendment to the paragraph at column 190, line 28 to line 48 (see the ¶ bridging pp. 29-30 of the amendment), the concluding term “[(M+1)] (M+1)” does not accurately set forth the text to be changed.  The term should be “[(M+)] (M+1)”.
In the amendment to the paragraph at column 196, line 1 to line 16 (see the ¶ bridging pp. 30-31 of the amendment), the concluding term of the amended paragraph, i.e., “(M++1)” does not correspond to col. 196, line 16, which recites “(M+1)”.
On p. 33 of the amendment, the “paragraph at column 207, line 53 to line 67” does not correctly identify the paragraph to be amended and should be “paragraph at column 207, line 53 to column 208, line 3”.
In the claim amendment:
	Claim 3 has been amended to depend from claim 3 without appropriate markings.
	Claim 4 has been amended to depend from claim 4 without appropriate markings.
	Claim 8 has been amended to depend from claim 7 without appropriate markings.

Scope of Claims
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 1-60 directed to a compound, a pharmaceutical composition, and a pharmaceutically acceptable salt of a compound.  Claims 1, 2, 50 and 52, as presented in the non-compliant amendment filed 12/22/2020, are representative and reproduced below.

    PNG
    media_image1.png
    301
    649
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    383
    654
    media_image2.png
    Greyscale


2.  The compound of claim 1, wherein W, X, Y and Z are CH.

50.  A pharmaceutical composition comprising a compound of any one of claims 2 to 21, or a pharmaceutically acceptable salt thereof, or a compound of claim 49.

52. (New)  A pharmaceutically acceptable salt of a compound of claim 1, wherein the compound is:


    PNG
    media_image3.png
    138
    472
    media_image3.png
    Greyscale


Claim Objections
Claim 22 is objected to because of the following informalities:  In claim 22, at line 1, the word “of” should be inserted after “compound”.  Appropriate correction is required.

Duplicate Claims
Applicant is advised that should claims 52, 55 and 58 be found allowable, claims 53, 56 and 59, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 52 and 53 cover the same pharmaceutically acceptable salt. Claims 55 and 56 cover the same pharmaceutical composition.  Likewise, claims 58 and 59 cover the same pharmaceutical composition.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 3-5, 20, 21 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite because it depends from itself.  The same applies to dependent claim 50.
Claim 4 is indefinite because it depends from itself.  The same applies to dependent claim 50.
Claim 5 is indefinite because it is unclear what is encompassed by the term “-O(CO)-“ and this term lacks positive antecedent basis in claim 1.  The same applies to dependent claims 20, 21 and 50.  It appears that the term should be “-OC(O)-“ as in parent claim 1 and dependent claim 16.

Claims 8, 9, 50 and 51 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 8 depends from claim 7 and sets forth that L is-(CRcRc)n-.  However, claim 7 depends from claim 6, which sets forth that L is a bond.  Accordingly, claim 8 does not further limit claim 7 with respect to L.  The same applies to dependent claim 50.
Claim 9 sets forth that R1 is cycloalkyl, aryl, heteroaryl or heterocyclyl, each substituted with 0-5 occurrences of Rd.  Claim 9 depends from claim 8, which depends from claim 7, which requires that R1 is alkyl, aryl or heteroaryl, each substituted with 0-5 occurrences of Rd.  Claim 9 does not further limit claim 8 because R1 as cycloalkyl or heterocyclyl, each substituted with 0-5 occurrences of Rd, is not within the scope of R1 in claim 8.  The same applies to dependent claim 50.
Claim 51 recites: “A pharmaceutical composition comprising a compound of claim 24, or a pharmaceutically acceptable salt thereof.”  In claim 24, the compound is selected from a list of compounds, none of which is a pharmaceutically acceptable salt.  Accordingly, by stating “a pharmaceutically acceptable salt thereof”, claim 51 does not further limit claim 24.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 20, 22 and 50-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,254,652 (the ‘652 reference patent).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘652 reference patent sets forth the following salt compound:

    PNG
    media_image4.png
    193
    392
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    61
    418
    media_image5.png
    Greyscale

Claims 6 and 7 of the ‘652 reference patent set forth a pharmaceutical composition comprising said salt compound and further containing a pharmaceutically acceptable carrier.  
Said salt compound is a species of, and thus anticipates, the pharmaceutically acceptable salt compound in instant claims 1-5, 20, 22, 23, 24 and 50-60.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,785,450 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991        

/Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991